     Case 5:19-cv-00636-JGB-SP Document 67-8
                                         OcweFiled
                                             n Loan08/20/19
                                                     ServicinPage
                                                             g, LLC1 of 50 166
                                                                            Page ID #:1625
                                                                                                                   1WorthlnatonRoad,sui~
                                                                      www.ocwren.com                                                      ioo
                          C W E N
                                                            NelpfRq Homeowners is What ; ~                           West Palm Beach,FL 334
                                                                                                                                            09
                              ",mss~.
                                                                                      We Do!~                             Toll Free:800.746.2936
               07/l0/2018 ~
                                                                                                                       Sent Via First Class ME
                                                                                                                                  2334 6441 Q
                Glenda R Murphy                                                                                      Loan Number: 714U25T9E
                PO BOX 402
                RANCHO CUCAMONG
                                A,CA                   91739-0402
                                                                                                                         ~~ 3~~S

                                                                     f         ~
                                                                                      ~~
                                                                                                         Properly Address: 49b5 McK
                                                                                                                                    inley St
                                                                                                         Rancho Cucamonga, CA 91730-
                                                                                                                                       460C

                                                                NOTICE OF DEFAULT
             AVISO fMPORTANTE PA
                                            RR PERSONAS QUE HA
             Esta noti~icaci6n es de su                               BLAN ESPA~tOL;
                                        ms importancia. Puede afecta
             su contenido, obtenga una                               r su derecho a wrrtinuar viv
                                          t~aducci8n inmediatamente                               iendo en su casa. Si no err
             espafiol y est~n disponibl                              o  wnt~ctenos ya que tene                                tiende
                                        es pars aslstir.                                        mos representarrtes que hab
                                                                                                                                lan

                                                   ~                       ~     •    ■             ~   s►_~i__      ~
              If you have received an Ord
                                            er of Discharge in a Chapter
              this notice is not intended                                   7 case filed under the Bankr
                                          as an attempt to collect an                                        uptcy Code of the United
             Discharge in a Chapter 11                                   y de bt from you personally. !f                                 States,
                                         ,12 or 13 bankruptcy case,                                         you have received an Orde
             pursuarrt to a completed                                   this notice is not an attempt to                                  r of
                                         and confirmed Bankrupt                                              collect apre-petition de
             only as a preliminary step                            cy  Pia n. if the foregoing applies                                 bt
                                         to an "In Rem" foreclosure                                      to you, this notice is sent
             Provis(ons may be contain                                   on the Mortgage against the                                 to you
                                         ed within the Mortgage/D                                         a        ref erenced "Pr op
             this i5 not an attempt to                                eed of Trust that requires no                                   erly."
                                       assert that you have any pe                                     tice prior to foreclosure.
            Order of Discharge.                                       rsonal liability for this debt                                As such.
                                                                                                     oorrtrary to arty entered Ba
                                                                                                                                     nkruptcy
            in addftlo~, tf you have rec
                                          ently filed a petition under
            we have not been note                                        the Bankruptcy Code, this
                                       d of your bankruptcy cas                                       notice has been se~rt to yo
            bankruptcy attorney con                                e. If the foregoing applies to                                    u because
                                       tact us immediately and pro                                 you   , it is fMPORTANT that yo
            your filing, your case numb                               vide us with the fotiowing                                      u or your
                                          er and the bankruptcy cha                                information: date and jur
                                                                       pter number under which                                   isdiction of
                                                                                                    you have filed.




            NMLS # 1852
           This communics~tion is fro
                                        m a debt collector attem                                                     DEMAND058KDCM
           that purpose. However, if                                pting to collezt a debt; an
                                             the debt is in active ba                           y (r~fcrmation obtained wiN
           communication is pro                                         nkruptcy or has been                                 be used for
                                   vided purely for 1►~forma
                                                                tionat purposes only with
                                                                                                  discharged through bankruptcy    , this
           referrenced property. ►t is no                                                    regard to our secured
                                          t intended as an attempt                                                   Ilan orr the above
                                                                     to Collect a debt from you
                                                                                                personally.

'~                                                                    Page 1of 4
                                                                                                    ~~
                                                                                                   ~~
                                                                                                                                  r
                                                                                                                                                                                                          ~ ~~
                                                                                                                                                                                                    ~ ~ !
                                                                                                                                                                                L
                                                                                                                                                                                =-                         C-
                                                                                                                                                                    ~~ P~o~ boa
Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 2 of 50 Page ID #:1626




                                                                                                              Bernardino
                                                                                                County of San DISTRICT ATTORNEY
                                                                                            ~   OFFICE OF TtiE
                                                                                     ~                        d Street
                                                                                                3Q3 West Thirno               2
                                                                                                                , CA 92415-050                                                                                  ~~
                                                                                                San Bernardi
                                                                                     `tea
                                                                                     '
                                                                                                ~~r~~
                                                                                                                                                                                                        ~
                                                                                                                                                                        p~~~[~~~f <<~~~#iif~r;ari~i~~~~~
                                                                                                                                      ~ s:~~~;af~i,~~~d~lrl~~rrrP;r~~~~~
                                                                                     ~.
Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 3 of 50 Page ID #:1627
  rys ;pro.: ~o r ~-o3s i s-c~

                         NOTICE OF DEFAULT AND ELEC~'IUN TO SELL UN'DEIt
                                            DEED ~F 'RUST

   Upon your written request, the beneficiary or mortg
                                                            agee will give you a evritteca itemization of the
   entire amount you must pay. You may not have to pay
                                                            the enure unpaid portion of your account, even
   though full payment was demanded, but you must pay alE
                                                                 amounts in default at the time payment is
   made. Ho`vever, you and your beneficiary or mortgagee
                                                                may mutually agree in writing prior to the
   time the notice of sale is ~sosted (which may not be
                                                            earlier tbaB three months after this notice of
   default is recorded)to, among other things.(1} provide addit
                                                                   ional time in which to cure the default by
   transfer of the property or otherwise; or (2) establish
                                                             a schedute of payments in order to cure your
   default; or both(1)and (2}.
   FoElowing the expiration of the time period referred to
   obligation being foreclosed upon or a separate written    in the first paragraph of this notice, unIcss the
  -hermits a longer period, 3~au have an y tf~e-legal right to agrceinent between you and your creditor
   entire amount demanded by your creditor.                    stop the sale of your property by p~ying~Elte~~


   Ta fnd out the amount you must pay, or to arrange for
   property is in foreclosure for any other reason, contact:payment to stop the foreclosure, or if your

   U.S. Bank National Association, as Trustee for MASTR Adjus
                                                              table Rate Mortgages Trust 2Q07-1,
  Mortgage Pass-Through Certificates, Series 2007-1, By Ocwe
                                                             n Loan Servicing, LLC,i#s attorney in-
  fact

                                       C/O Western Progressive,LLC
                                          Narthpark Town Center
                                 140U Abernathy Rd NE; Bldg 400, Suite 200
                                            Atlanta, GA 30328
                                       S~rvicer Phone: 877-596-8580

  If you have ang~ questions, yuu should cuntac~ a lawyer
  insured your loan.                                        or the governmental agency which may have
  Nohvithstanding the fact that your property is in forecl
  provided the sale is concluded prior to the conclusion of ostYre, ~rou may offer your property for sale
                                                           the foreclosure.
  Remember, YOU MAY LOSE LEGAL RYGHTS IF YUU
  A~TI~DN.                                   DD NOT TAKE PROMPT

  NOTICE IS HEREBY GIVEN: That Western Progressiv
                                                            e, LLC is eit5er the original trustee, the duly
  appointed substituted trastee, or acting as agent far the
                                                            trustee or beneficiary under a Deed of Trust
  dated 09/29f2006, executed by, Glenda R Murphy A1Vll
                                                            ERIC M MURPHY WIFE AND HUSBAND
  AS JOIiV'T TEllTANTS., as Trustor, to secure certain oblig
                                                              ations in favor of AMERICAN BROI~Ita
  CONDUIT AS LENDER A~IOI~TGAGE ELECTRONIC
                                                                REGISTRATIf1IV SYSTEMS, INC. AS
  BENEFICIARY., recorded 10/1U/200G , as Instrument
                                                           No. 2U06-0688088 , in Book ---, Page -- ,of
  Official Records in the Office of the Recorder of San Berna
                                                               rdino County, California describing land
  herein as: As mare particularly described on said Deed
                                                           of Trust.



Version l,t CA NOD O1!8
                                                                                                    °€~--
Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 4 of 50 Page ID #:1628


                                                        Eloc6ronically Recorded in Official Records, Couniy of 3en Bomerdlno     sro~r~we
                                                                                                                                 11:37 AM
                                                                           BOB DUTTON                                            JC

RECORDING REQUESTED BY                                                     ASSESSOR -RECORDER -CLERK
Premium Titic of California                                                432 Premium Title of CA, Inc.
                                                                                                                               Pages 3
AND WHEN RECORDED MAIL TO:                                   nog# 2018-0158210                            F~'                         so.00
Western Progressive,LLC                                                                                     Tomes                       .00
Northpark Town Center                                                                                      CA SB'l Fee                73.00
1000 Abernathy Rd NE;Bldg 400,Suite 200                                                                    ahem                         .00
                                                                                                           Pald                      lOS.00
AtlantA, GA 30328

                                                                             SPACE ABOVE THIS LINE FOR RECORDER'S USG
T.S. No.: 2017-03515-CA                                 A.P.N.:0209-31Z-59-0-000
Property Address:9965 McKinley Street, Rancho Cucamonga,CA 91730

                                   NOTICE OF TRUSTEE'S SALE
   PURSUANT TO CIVIL COIDE § 29233(a)and (d),THE SUMMARY OFINFORMATION
REFERRED TO BELOW IS NOT ATTACHED TO THE RECORDED COPY OF THIS DOCUMENT
             BUT ONLY TO THE COPIES PROVIDED TO THE TRUSTOR.

       NOTE:THERE IS A SUMMARY OF THE INFORMATION 1N THIS DOCUMENT ATTACHED



                    NOTA: SE ADJUNTA UN RESUI~AEN DE LA INFORMACION DE ESTE DOCUMENTO
                 TALA: MAYROONG BUOD NG IMRORMASYON SA DOKUMENTONG RO NA NAKALAKIP
              LItU Y: It~M THEO DAY LA BAN TRINH 8AY TbM Ll~'QPC VE THING TIN TRONG TAI LIEU MAY

                   IMPORTANT NOTICE TO PROPERTY OWNER:
YOU ARE IN DEFAULT UNDER A DEED OF TRUST DATED 09/29/2006. UNLESS YOU TAKE
ACTION TO PROTECT YOUR PROPERTY,IT MAYBE SOLD AT A PUBLIC SALE.IF YOU NEED AN
EXPLANATION OF THE NATURE OF THE PROCEEDING AGAINST YOU,YOU SHOULD CONTACT
A LAWYER.

Trustor; Glenda R Murphy AND ERIC M MURPHY WIFE AND HiJSBAND AS JOINT TENANTS.
Duly Appointed Trustee: Western Progressive,LLC MoSt'c,~~7u,STidr~l la-~o-~O~jv'~ ~fi~wiv ~~
Deed ofTrust Recorded 10/10/2006 as Instrument No. 2006-0688088 in book ---, page--- and of Offica~"'~,~ _
Records in the office ofthe Recorder ofSan Bernardino County, California,                         ~~~~-~
Date of Sale: OS/31/Z018 at 01:00 PM
Place of Sale:      NEAR THE FRONT STEPS LEADING UP TO THE CITY OF CHINO CMC
                    CENTER,13220 CENTRALAVENUE,CHINO,CA 91710

 Estimated amount of unpaid balance, reasonably estimated costs and other charges: S 441,877.14

                                           ~~ ~                          ~~~ ~
   ~;~;~~:
             .1 CA NOS 0817                                                                                         Page i of3
                                                 233237341
   Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 5 of 50 Page ID #:1629

                                                            Electronically Recorded in Official Records, Coun
                                                                                                             ty of San Bemardirro   5F0112018
                                                                                                                                    11:37 AM
   RECORDING REQUESTED nY                                                      BOB DUTTON                                           JC
                                                              ~                ASSESSOR -RECORDER -CLERK
   Premium Title of California
                                                                               432 Premium Title of CA,Inc.
  AND WHEN RECORDED MAIL TO:                                  roc# 2018-015$210                                                 Pages
  Western Progressive,LLC                                                                                       TF~~~'                    30.00
  Northpark Town Center                                                                                         Taxae                       .00
  1000 Abernathy Rd NE; Bldg 400                                                                                CA SB2 Fee                75.00
                                 ,Suite 200                                                                     Others
  Atlanta, GA 30328                                                                                                                         .04
                                                                                                                Pam                      ios.00


  T.S. No.: 2017-03515-CA                                        SPACE ABOVE THIS LME FOR RECORD
                                                                                                 ER'S USE
  Froperiy Address: 9965 McKinley                          A.P.N.:0209-312-59-4-OQO
                                  Street, Rancho Cucamonga,CA 917
                                                                  30
                                    NOTICE 4F TRUSTEE'S SALE
      PURSUANT TO CIVIL CO
  REFERRED TO BELOW IS NO DE § 2923.3(a)and (d),THE SUMMARY OF I1~TFORMATION
                          T ATTACHED TO THE RECORD
               BUT ONLY TO THE COPIES PR               ED COPY OF THIS DOCUMENT
                                           OVIDED TO THE TRUSTOR.
     NOTE:THERE ~S A SUMMARY
                             OF THE INFORMATION IN THIS DO
                                                            CUMENT ATTACHED

                                 '~t~~~~: ~ x~~ ~~-Ic~il ~~. S~A
                    h10TA: SE ADJUM'A UN RESUMEN                  ~7~ ~'~+~fcF
                 TALA; Rr1AYR00NG BUOD NG INIPOR   DE LA INF ORA AAC {ON DE ESTE DOCUMENTO
             LI.fU Y: KIM TH~O DAY LA BAN        P~IASYON SA DOKUMENTONG ITO      h1A NAKALAKIP
                                          7RINH BAY T(~M UJ~~C V~ THING TIN
                                                                               TRONG TAI LIEU NAiY
                   IMPORTANT NOTICE TO PR
YOU ARE IN DEFAULT UN                      OPERTY OWNER:
                      DER A DEED OF TRUST DATE
ACTION TO PROTECT YOUR PR                        D 09129!2006. UNLESS YOU TA
                          OPERTY,IT MAYBE SOLD AT A                          KE
EXPLANATION OF THE NATU                             PUBLIC SALE.IF YOU NEED AN
                        RE OF THE PROCEEDING AGAINS
A LAWYER.                                           T YOU,YOU SHOULD CONTACT

 Trustor: Glenda R Murphy AN
                                D ER
Duly Appointed Trustee: Western IC M MURPHY WIFE AND HUSBAND AS JOINT TENANTS.
                                   Pro
Deed of Trust Recorded 10/10/200 gressive, LLC
                                   6 as Instrument No. 2006-0688088
Records in the office ofthe Record                                    in book ---, page--- and of Official
                                   er ofSan Bcrnardino County, Califo
Date of Sale: 05/31!2018 at 01:00                                        rnia,
                                  PM
Place of Sale:      NEAR THE FRONT STEPS LE
                                                      ADING UP TO THE CITY OF CH
                    CENTER,13220 CENTRAL AVEN                                               INO CIVIC
                                                         UE,CHINO,CA 91710
Estimated amount of unpaid balanc
                                   e, reasonably estimated costs and oth
                                                                         er charges: ~ 441,877.14




    ~;:
          .1 CA NOS 08l7
                                                                                                                  Page 1 of3
                                               93198100117Q095701886
                                                                                             ~~
      Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 6 of 50 Page ID #:1630




                                                                                   ..
                                                                                                    ~-
                                                                                            ~5,,.
                                                                                          n,~=


                                                                                 -~';~'




917

               ~~~~'~'~'IIIPOIIIII~IIIIii~fao,~11~11~11lo~1f111e,1~~~0~10►~Pal
                                                                            o0
            Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 7 of 50 Page ID #:1631
       f'        '~R

                                              t~cwen Loan Servicing, LLC                            1661 Worth)ngton Road,suite Zoo
                                                       www.ocwen.com                                      West Palm Beach,FL 33409
       Q G ~, ~~~N                           Helping Homeowners 1s What We Do!~                              ToN Free: Soo.746.2936
   03/30/2018
                                                                                                         Account Number: 7140257960



            Glenda R Murphy
            P O Box 402                                                   Property Address: 9965 McKinley St, Ranc
                                                                                                                     ho Cucamonga, CA
            Rancho Cucamonga, CA 91739                                                                                 91730-4600
                                                                                                 Borrowers) Name: Glenda R Murphy




                                                          PAYOFF QUOTE
                                                   VALID THROUGH 04/13/2018
  Dear Requestor,


            ~r,:~'
      Why We Are             A payoff quote was requested for acco
                                                                   unt  number: 7140257960.
                            The total amount due is $441,585.08,
      Sending This                                                  which will be valid through 04/13/2018.
         Letter
                              1. Scheduled payments should still be
                                                                       made on time, until the account is paid off,
                                 charges and payments being reported                                                to avoid late
                                                                        as late to the credit bureaus.
                              2. Refer to the following pages for a
                                                                    detailed breakdown of this quote and for
                                 instructions.                                                                 payment
      What Needs
                              3. Payoff funds should be sent in one of
      To Be Done                                                        the forms of certified funds listed here: Wire
                                 Cashier's Check, Certified Bank Chec                                                   Transfer,
                                                                     k, Title Company Check, Money Order, Atto
                                 Check, MoneyGram or Western Union. Fund                                         rney's Escrow
                                                                               s not remitted in one of these forms will be
                                 returned, and the payoff will not be proc
                                                                           essed.
                         Upon receipt of payoff funds, we will verif
                                                                     y all amounts due and contact the issuer
                         event of any discrepancies.                                                           of the funds in the
       What We           After the payoff funds have been appl
                                                               ied and the account has been reconciled, any
        WI~~ ~0          funds will be returned to the remitter thro                                            overpayment of
                                                                      ugh regular mail within 20 days of the recei
                                                                                                                   pt of the funds.
For any questions regarding this payoff
                                        quote,the Customer Care Center may be
Friday 8 am to 9 pm and Saturday 8 am                                              contacted at 800.746.2936, Monday through
                                       to 5 pm Ef.
Sincerely,
Loan Servicing
Enclosure


 NMLS # 1852
This communication is from a debt collector                                                                                 PAYOFFM
                                               attempting to collect a debt; any informat
However, if the debt is in active bankrupt                                                ion obta ined will be used for that purpose.
                                           cy or has been discharged through bankrupt
informational purposes only with rega                                                  cy, this communication is provided purely for
                                       rd to our secured lien on the above referenc
collect a debt from you personalfy.                                                  ed property. It is not intended as an atte
                                                                                                                                mpt to

                                                            Page 1 of 6
   Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 8 of 50 Page ID #:1632

  TSNo.:2017-03515-CA
                                                                   ~.
                             ~~~       j

                                           Summary of Notice of Default
                 NOTICE OF DEFAULT SUMMARY OF
                                                                         KEY INFORMATION


  The attached notice of default was sent to
                                             ,Glenda R Murphy AND ERIC M MURPHY WIFE
  HUSBAND AS JOINT TENANTS.,in relat                                                              AND
                                                ion to 9965 McKinley Street, Rancho Cucamonga, CA
                                                                                                      91730.
  This property maybe sold to satisfy your
                                            obligation and any other obligation secured by the deed
  mortgage that is in default. Glenda R Murphy                                                      oftrust or
                                                 AND ERIC M MURPHY WIFE AND HUSBAND
  TENANTS. has, as described in the notic                                                           AS JOINT
                                             e ofdefault, breached the mortgage or deed oftrust
  described above.                                                                              on the property

  IMPORTANT NOTICE: IF YOUR PROPER'TI~
                                                      IS IN FORECLOSURE BECAUSE YOU ARE BEH
  YOUR PAYMENTS,IT MAY BE SOLD WIT                                                                             IND IN
                                                    HOUT ANY COURT ACTION,and you may have the
  right to bring your account in good standing by                                                              legal
                                                    paying all of your past due payments plus permitted costs
 expenses within the time permitted by law for                                                                    and
                                                   reinstatement of your account, which is normally five busin
 days prior to the date set for the sale of your prope                                                            ess
                                                       rty. No sale date may be set until approximately 90
 from the date the attached notic a~default may be                                                            days
                                                        recorded (which date ofrecordation appears on the notic
                                                                                                                    e).
 This amount is S 8,223.60 as f02/01/201 and
                                                     will increase until your account becomes current.
 While your property is in foreclosure, you still must
                                                         pay other obligations(such as insurance and taxes)
 required by your note and deed oftrust or mortgage
                                                        .If you fail to make future payments on the loan, pay
 taxes on the property, provide insurance on the prope
                                                         rty, or pay other obligations as required in the note and
 deed of trust or mortgage,the beneficiary or mort
                                                      gagee may insist that you do so in order to reinstate your
 account in good standing. In addition, the beneficiar
                                                         y or mortgagee may require as a condition to
 reinstatement that you provide reliable written evide
                                                         nce that you paid all senior liens, property taxes, and
 hazard insurance premiums.

 Upon your written request, the beneficiary or mortgagee
                                                           will give you a written itemization ofthe entire
 amount you must pay. You may not have to pay the entir
                                                           e unpaid portion of your account,even though full
 payment was demanded, but you must pay all amounts
                                                         in default at the time payment is made. However, you
 and your beneficiary or mortgagee may mutually agree in writi
                                                                  ng prior to the time the notice ofsale is posted
(which may not be earlier than three months after this notic
                                                              e of default is recorded)to, among other things,(1)
 provide additional time in which to cure the default by transfer
                                                                  ofthe property or otherwise; or(2} establish a
 schedule of payments in order to cure your default; or both
                                                             (1)and (2).
 Following the expiration ofthe time period referred to in the
                                                               first pazagraph of this notice, unless the
 obligation being foreclosed upon or a separate written agreemen betw
                                                                  t      een you and your creditor permits a
 longer period, you have only the legal right to stop the sale your
                                                              of      property by paying the entire amount
 demanded by your creditor.




        1.1 CA NOD Summary 0417
                                                                                                        Page 1 of 16
      Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 9 of 50 Page
                                                                           ti  ID #:1633
     WiK~ zr~.~sfer Outgoing Request
   Wire Transfer Sender Information
                                                                               ~      ~AS!
                                                                                         Ei                                        ~+       ~
   Sender Name:
   GLENDA R MURPHY
   Account Name:
   GLENDA R MURPHY                                                            Street Address;
                                                                              9965 MCKINLEY ST
   DBA MURPHY FAMILY DAY CARE


  City;
                                                   State:                     7_ip:                    Country:                             Daytime Phinnc:
   RANCHO CUCAMONGA                                 CA                        91730-4600               USA                                   9U9-463-7064
  Primary ID Type:
                                                   ID Issuer:                ID Number:
   D river's License                                                                                              ID Issue Date:            ID Exp:
                                                   CA                         N5833684
  Secondary ID Type:                                                                                              08/07/2015                05/10/2019
                                                   ID Issuer:                ID Number:                           ID Issue Date:            ID Exp:
  Comments:




  Wire Transfer Information
  Request Uate:                           Request±ime;                Effective date:                                        Wire type;
  05/07/2018                              08:25:47PM Eastern time      05/08/2018                                             Domestic
  Debit Account #:                        Debit Account Type:
  866176043                                                           .Available balance:                                    ',Hire Amount(US dollars):
                                          BUSINESS CLASSIC             $12,263.89                                             512,121.50
 Qualifying Account:                      QuallfyingAr.ountType:      Sourced(funds:                                         Wire Fee:
                                                                       Checking                                               $35.00
 Currency type to be vent:                Exrhange rate:              foreign currency amo~mt:                               Amount to C~Ilert(USD):
 US Dollars                                N/A                         N/A                                                   $12,156.50
 FX Contract Number:




 Reci ientAccount Information
 Account Name;
 Ocwen Loan Servicing, LLC
 Street Address;
                                                                            Ac:ount Number.
                                                                            4124823352
                                                                            C ty:                                   State:      Zip:              Country:

 Text to Recipient:
 Ocwen Loan #7140257960 Property Address;9965 McKinley St Rancho
                                                                       Cucamonga, CA 91730 Borrower; Glenda R Murphy


 Receivin Bank information
 Bank Name:
 Wells Fargo Bank, National Association
 Street Address:
                                                                           (3ank AB.A/5!^:SIFT Cade:
 1000 LOUISIANA ST, TUNNEL LVL
                                                                            121000248
                                                                           C;_y:                                    State:      Zip:              Country:
                                                                            HOUSTON                                 TX          77002-5008        USA
 Intermed+ary Bank Name:


Street Address:
                                                                           h~termediar Dank;1EA:

                                                                           Cary:                                   State:      ~Ip:              CGUIIW:

Text to Receiving Bank;




'lll~~+ry'~~'+~'                  'III~                         N15220-~SWiA(11/16)
                                                                                                                                         Page1of2
                                                                                             ~~_
                  Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 10 of 50 Page ID
                                                    #:1634                             J
                                                                                                                                                   ~     ~ ~'

                                                                 Wire Transfer germs and Conditions
                                                     Please reviesnr the following iNire Transfer Terms and Conditions:
    1. Requesting, Changing or Canceling Funds Transfers and cutoff Times; Rejection Notices.
      (a) We will complete funds transfer requests only on our normal business days and only pefore the cutoff times we establish.
      (b) You can cancel a consumer international funds transfer request for a ful! refund within 30 minutes e`authorizing it by notifying us.
        However, we will not be able to change or cancel another type of`unds transfer request unless the recipients bay; agrees. If the recipienCs ;.yank declines to cancel
       or change the fun~35 transfer request, you will he responsible for the transfer yr~u i;~itially requested.
      (c) We have the right to accept or reject your funds trans?er requests, and we tivill neEifij you, in ~-vriting (ty letter or fax), rc:rbally (in person or 6y phone)er
       electrr~nically if your funds transfer is rejected. These notifir~tion methods are deemed to be comnierc;ally reasonable.
      (d) All wire transfer requests go through an internal review. During this review, we may subtract fund,from your account or places a hold on your account, We may
       need to contact you to verify information about your wire transfier request, ~vhicii in some cases may result in processing delays. Once we leave released the witF
       transfer, the recip enYa bank may delay credit to the recipient due to their e~.+m internal re~~ievv prosesses.
    2. Identifying Numbe;~.
       We or any other bank involved in the Funds transfer will complete your funds transfer request using tt~e account nurnher or bank identification number sou
       provide, even if the numhers do not match the recipients or bank's name. If you prn•,~ided us ar:. incorrect account numt~er For the recipient or an incorrett routing
       or identification number for the recipients bank, you could lose ±he amount of the transfer.
    3. Foreign Exchange-ransfer.
       You may request us to send the funds transfer in either Li.S. dollars or foreign currency, If you request a funds transfer in a foreign currency, you authorize us to
       deduct the amount from your account at the exchange rate w? offer at that tine. Tlie exchange rate we use may include a spread, commission, or other casts that
       we, our affiliates or our vendors may incur or charge in providing foreign cu-renry ~o you. The exchange rate will ~~ary depending nn the type of transaction being
       conducted, the dollar amount,the ry~,e of currency, the r_!ate and :ime of the transaction, and whether the transaction is a debit or cred+.t. The exchange rate you
       pay for the same currency may not be the same across di`ferenr products and services and wilt be less favorable than the exchange rate for institutions that is
       usually quoted in the nev~spaper or online services.
       If the funds are returned or payment cannot be made for any rrason, we will not be. liable for more loan the amo~mt nr'the transfer ar our exchange rate at the
       time of the refund, less charges taken by any other bank involved in the transfer. if you cancel and i~ causes a loss or cost to us, we may subtract funds from your
       account to cover t.~ese Ic~ses. If your initial request is returned, canceled or changr~a, your new funds transfer rec,!iesr ~t~ill be subject to our exchange rare in effect
       when you initiate't. If the wire transfer is net in the currency of the recipient's account the recipienCs hank or another processing bank may reject the transferor
       convert it to a different currenry at their exchange rate and may subtract additional fees.
    4. Payment Route.
       We may use any funds transfer system we believe reasonable to complete your request, regardless of any instructions you might give us, It v~rc also are the
       recipient's bank, we may complete your request using an internal transfer. `,~~u are responsibly for all fees, including our fees and any fees :harged by other' funds
       transfer systems or banks involved in the transfer.
    5. Funds Transfer System Rules and Laws.
~--    The use of this service is subject to alt applicable U.S, federal and state laws: regulations, rules end wire transfer arrangements. If you make a ronsumer
       international funds transfer, it is also ~uhject to addi~ionai federal laws and regulations. All of your funds transfer; must comply with U.S. la~r~s, including the
       regulations and economic sanctions administered by the U,S. Treasury ~epartmarnYs Office of foreign %asset Control and o±her applicable laws,
    6. Indemnification.
       You will indemnify us for ull claims, expenses, liabilities, and losses (including reasonable legal fees) if a third party makes a claim against us far any of our actions or
       services in this agreement, unless they pro~ie dross negligence or willful misconduct. You understand th e section will survive even if you close your account ~r this
       Agreement is terminated.
    7. Failure to PerForm.
       We will not be liable for the failure or delay of any funds ±ransfcr ar for railing to meet other obligations in this Agreement because of circumstances or cause4
       beyord our control, including governmental, IEgal or regulatory restrictions or prohibitioru, natural disasters, equipr7ient or system failures, labor dispu~es, wars or
       riots.

      By signing below you acknowledge that you have read end agree to the terms and conditions above and that the wire transfer information in this
      document, including all bank numbers and account numbers, is accurate, and you authorize us to send this wire on your Behalf.

      Recipient Banks Identifier (ABA/SVVI          121000248                                Recipient's Account Number: 4124823352

      Sender's Signature:                                                                   ~7~                                      Date:     L} 5'_'~ ~ ~'


         Branch / Depar~ment Information
         Initiated by: ALFON50 GARCIA / Z237940                        ini[ ating Branch: Falcon Ridge - 74408Ftsone: 909-463-9564             Request Time: 0825:47PM
         Wire Transfer:    ❑Approved          ❑ Dedir;ed             Appro~red/Dedi~;ed by (Print):
         Approved/Declined by
         Decline Reason:                                                                                   Comrner~ts:
         Approving Manager (wire amount over limit)
     Method of Approval (at[acY; required ;upporli~ig tlocumentatiuni ❑ Pho~,e call ❑ Emait ❑Other (explain)
     Wire Tracking Information
~— ~ FX Contract Numher (if applicable)                                                Cont3cC ID Nurr~ber 374389873390001
         Transaction Reference Nurr~ber (TRN , if available



'III ~`~~~j~~~                      'I III                                      N15220-~5 V~JTA (11/16)                        ~~~~                           Page 2 of 2
      Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 11 of 50 Page ID
                                        #:1635




                                     W
                                   Q
                                   Z
                                   U

                                 ~'~~
                                                         ~eposi~ ~~~:
                                 W                                          er
                                                           ~~t Res Chase i?a~t~u
                                                     ~~tR ~~iJ3u~ C'F          R;~~s.
                                                    b~ :~?rated or }'GL" EI~ECS~ '=•:':~:
                                                                      s ;~r_~ur reteivL.

                                 u                     ~°;-~ Fransaction
                                                                         Suwe~ary




                                         _     ;count
                              Q  ~;~:~' 1~1
                                                                                  S~,O~O.QO
                              = i~. ~ ~t e Bn#~n!:e                                ~,:~fi3.B9
                                           t~aiasic:~::
`~`
                              u                                                    ., 53.89
                                     .       -r• reviea~ may
                                             -6 i 1 i ty of th s: __
                                                              €_     _ ~ ..
                                                                            j_1~yed                  ,
                                                                                                     `
                             W                 ~;                 , . , ~u~,~
                                                   -dO
                            Q            ~~br: "._":, eqQ-93S ~~3~
                                                         ual ~a::.:' _:.
                                                    steep vou!~            <~~,:r
                                                                    __ . .
                            u Buss:.-~~
                                        :;_, :: D5107f201B
                              aE3   5 i Ui i '..

                              Thank you -
                            ~ Cash6os; X11 Alf~sa
                           w




                                                                                                ~~
                                                                               /' ..
Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 12 of 50 Page ID




                                                                                                                                         ~_
                                                                                                                                              V~
                                                                                                           CHASE ~i
                                                                                       Alfonso Garcia
                                                                                       Personal Banker     Consumer Banking
                                                                                       Off+cer            CA2-4824
                                                                                       NMLS ID:692734     15320 Summitt AVE
                                                                                                          Fontana, CA 92336
                                                                                                         Phone:        909 4b3 9564
                                                                                                         eFax:         85 5 78 8 59 84
                                                                                                         Service Line: 800 935 49
                                                                                                                                   35
                                                                                                         alfonso.garcia@chase.com
                                                                                                         )
                                                                                                         PMmgM cluseBaN,N.a
                                  #:1636
                                                                               f i
Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 13 of 50 Page ID




                                                                                                          CHAS!
                                                                                                              Ei
                                                                                     Alfonso Garcia
                                                                                     PerSonalBanker      Consumer Banking
                                                                                     Officer             CA2-4824
                                                                                     N MLS ID: b92734    15320 Summitt AVE
                                                                                                         Fontana, CA 9233b
                                                                                                        Phone:        909 463 95b4
                                                                                                        eFax:         855 788 5984
                                                                                                        Service Line: 800 935 99
                                                                                                                                   35
                                                                                                        alfonso.garcia~a chase.
                                                                                                                                com
                                                                                                        JVMorgm Chore Barn.
                                                                                                                              N.P.
                                  #:1637
Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 14 of 50 Page ID
                                  #:1638




                    ~~         ~~ ~ ~T~
      Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 15 of 50 Page ID
    RECORDING REQUESTED BY:             #:1639
    Premium Title of California
                                                             Electronically Recorded in Official Records, County of San Bernardino     12105!2018
                                                                                                                                       08:39 AM
    WHEN RECORDED MAIL TO:                                                      BOB DUTTON                                             NC
    Western Progressive,LLC                                    ~                ASSESSOR -RECORDER -CLERK
    Northpark Town Center                                                       432 Premium Title of CA, Inc.
    1000 Abernathy Rd NE; Bldg 400,Suite 200
    Atlanta, GA 30328                                          roc# 2018-0450273                                T'"es'               Pages
                                                                                                                 Fees                         33.00
                                                                                                                 Taxes                          .00
      TS No.: 2018-02992-CA                                                                                      CA 5B2 Fee                   75.00
                                                                                                                 Others                         .00
      APN No.:0209-312-59-0-000                                                                                  Paid                        108.00



                     NOTICE OF DEFAULT AND ELECTION TO SELL UNDER
                                    DEED OF TRUST
     PURSUANT TO CIVIL CODE 2923.3(a), THE SUMMARY
                                                   OF INFORMATION REFERRED TO
     BELOW IS NOT ATTACHED TO THE RECORDED COPY
                                                    OF THIS DOCUMENT BUT ONLY
                     TO THE COPIES PROVIDED TO THE TRUSTOR.


                   NOTE: THERE IS A SUP.9P~~1ARY OF THE INFORP~9ATIOP~ IN THIS
                                                                               DOGUPv1ENT ATTACHED
                               oFL~~$F: ~ ~CaT T~l~~ 01
                                                        g~ik ~l~~ ~i~H~-~=~
             NOTA: SE ADJUPdTA UN RESUh~r1EN DE LA INFORP;IACION
         Tr1LA: F~~1.AYROOPJG BUOD NG Ir~iPORlv1,ASY0N SA DOKUP    DE ESTE DOCUh9ENT0
                                                                ,AENTONG 170 ~JA PJAKALAKIP
      LIEU Y~ KE1.9 THEO DAY lA 6AN TRIPJH BAY TOP,A LI~OC VE THON
                                                                     G TIN TROhJG TAI LIEU NAY

                          IMPORTANT NOTICE
   TF YOUR PROPERTY IS IN FORECLOSURE BEC
                                          AUSE YOU ARE BEHIND IN
   YOUR PAYMENTS IT MAY BE SOLD WITHOUT
   may have the legal                    ANY COURT ACTION, and you
                         right to bring your account in good stand
  payments plus permitted costs and expenses within the time ing by paying all of your past due
  your account, which is normally five business days prior to permitted by law for reinstatement of
  No sale date may be set until approximately 90 days            the date set for the sale of your property.
                                                            from the date this notice of default may be
  recorded (which date of recordation appears on this notice
                                                              ).
  This amount is $9,518.88 as of 12/28/2018, and will
                                                          increase until yoar account becomes current.
  While your property is in foreclosure, you still must
                                                           pay
  taxes) required by your note and deed of trust or mortg other obligations (such as insurance and
                                                             age. If you fail to make future payments on
  the loan, pay taxes on the property, provide insurance on
  required in the note and deed of trust or mortgage, the       the property, or pay other obligations as
                                                            beneficiary or mortgagee may insist that you
  do so in order to reinstate your account in good standi
                                                           ng. In
  may require as a condition of reinstatement that you provi addition, the beneficiary or mortgagee
                                                               de
  all senior liens, property taxes, and hazard insurance premi reliable written evidence that you paid
                                                               ums.




Version 1.1 CA NOD O 11 S
                                                                                                                Page 1 of3




                                                                                                °`j
                                                                                                 /~ !~
                  r
              Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 16 of 50 Page ID
                                              ,r #:1640
    ^~


~
~



         KT
         U.S. Hoak-Ccltsters!Praxss
         PO Bex 2687                iag
         Fugo,ND 58108-2687


        U.S. Recordings
        2Z2 E.Little Cseeda Rd. Sui
        St Paul, MN 551 t7          te l25


        WliERSA$. AMERICAN                            SUS
       isdrc preea~t Tra~oee(s}of Tf1T.E COMPANY
       73~tD daj► of TUNE tocord uacicr titu~
                                   1997            by                            xutea ai au
       ss'!'ihistor to          CAN'f'I1LE OOI~AW E                              AND GLENDA C
       as TruaOea(s~, t~cor+ded an ~e                  Y
      in Boolc/[teaf                       24TH day of
      of the Cwnty of                  at Page                                              es ~untai
      AND WHO .the un               H& ~tN ARDINO in                                       the Of6ee of
                                  de~ic~                              of
      Wye the                                  PitBF6Rli
                         hot~e(s)
      U.S. Hark T Compan of the                   i~eras
                                 y,~As~aciadon
                                                                           as Trwta(s) in place an
                                                                                           d
      NOW THBREFORE, upon
      reoot+d                         of tbus docim
      es tfie new
                  s) and   t u.S. B~nic 1'cuec Ca ►mt, tfie       ai~aed doJdoes hecrbp
                                                                                            diuh
                         shelf 9uccoed w all tfie npaay,National Astoeiadon
                                                 Povvee~. dnti~, w~thoriry
      DATED this 3RD                                                       end title of the fomu
                          dsy of      MARCH 2000


     State cf                                                                            ust
                             Dakota                )                       Hen   iary- Vsce Pre~idaat
                                                                                    Credit CptpOrativn
          iy of          C
                                                  '~ )
                                                                                 V`1"~~1 1
         this 3RD day
                                    MARCH 2000
           ofNath Dakota           duly commiH3oaed and before me, the w~deasigned, s Nagy P~
       me (mown ~o be                                        sworn. personally ap~u                        ~ andfor the
                                      Vice Prdide~                                    ed
                         the sdd insdv~►mt to                    of the corporation drat LYtm
                                                  be the ttee ~d vohmtary               executed the
                     in mentioA
                              OAOed , an d on oo h rte                      act end deed of said eoa fa
    etFio~ed is the coe~otate se                       ,                                            per~
                                 al of said eorpoeatian. authcrlrad w execate dte said `mstzument, an                and
                                                                                                       d   the
    WI'INS.4S my band d
                               official seat sff     the day and year abov
                                                                           e written.
    SY:
                                                                                                     N~
                                                                                            K ~wL
    Iasn #:           66200150250100001
    Dana                                                                                    SIIIldif
                      03I~03/00
                                                                                   '~




                                                                                                                           J~~~
                                                                                                                            .~
     Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 17 of 50 Page ID
                                       #:1641




               5tau of i.ouisiana
               ~arrsh/County of Ouac~►iza

               t?fl tl~s date, March, 27, 2Qp2, befa~e me, a Notary Public in and for said Puish/County and State, persoaally
               appcued Courtney Gullette, VEce Presided ~v3~o executed the within insm~ment on behalf of Haider, and
               a~aw3ac3gocl tie sax~e to be his/hez flee act aid decd.

               ~itsuss my hand i~e\~ar~' h/Camay and Suu lase aforesaid.


                Alice 7acobs       ~"
               IVcuary Public
               Lifetime Commission


               Stye of I.auisiana
               Parish/County of Ch~achita

               CDn this slate, March, 27, 2002, before me, a Notary Public in a~ for said Parish/County and State, personally
               appeared Courn~ey ~rullette, Vine PresicSent of Cd-iASE MANHAT3'AN MORTGAGE CORPORATION who
               exscutcd the withiA instrument as Successor Trustee, Irnown to ~ to be the person who executed tine within
               instrument oa behalf of said ccorporation, and acknowledged that said corporation executed die within instrument
               pursuant io its bylaws or a resglution of iu bc►~atd of directors, as said Trustee.

               Witness my hand in           ish/County aad State last aforesaid.


               Alice ]scabs
               Notary Fublic
               Lifetime Commission

               re~~a ~r• ~aa r casa~                                 I.mc No.: 989060001595186620
               Chase ManhaAtaa Mortgage C,o~poexbn                   cry ar: s~ s~.~a;~
               asea xa.~ ism saw                                     ~o~ ~.: wz
               P.O. Sex 0025                                        IBvesYor Category:
               Aloaroe, LA 7iZ11-9A81                               Ievestor Loan No.:




           CA83
           liHB




S_~\ ~~=~~'~     ~   "~. ~ <,_ ~. ~acumenc:RC 30x2.313467                                                                         PR~e:? Of 2
     Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 18 of 50 Page ID
 P~r~ttcma ~ ,}~:~
               ,.   ~ —                #:1642

                                                                             Aeearded la Dl~tlal Aaemdt, Conaq of Sae lar~aCiuu      A/i7/2D02
                                                                                                                                      1:12 PM
                                                                                               LARRY WALKfR                           u2
                                                                                                AudieNCenhoNet — Raeotder

                    ~2iECCtD3tDiNCi RE13~:S'I'ED BY AND                                         C Priority [Nail
                    A'IiF.N ~2FM1~~Ff'~ ~~err ^rr~-                                  t
                                                                                                                         Tides: 2    Pays:         2
                        oAoonaoo~sssaess2o                                   D~C~: 2QO2-0313467                                            19.00
                                                                                                                         Fees
                         GLENDA C. MURPHY                                                                                Taxes              0.b0
                        9965 MCfC1I+4LEY ST                                                                              Otfier             0•~
                        RANCiiO CUCAMONGA, CA 91730-000O                     ~~~         ~~~~~~             ~~           PAID             419.80


                    Loan No. 0(3000(~Oi595185620

                                  SUBSTTi'UTION OF TRUSTEE AND DEED OF RECONVEYANCE

                 The undersigned, ffaldcr of t~ Nou secared b3+ Dced of Trust daaed November 23, 1999 made by Eric M.
                 Mucpdhy .4nd Glenda C. Murphy, Idusbamd Arid Wife As Joint Tena~us, Trustor(s) to FIRST SOUTHWESTERN
                 7'T!'LE COMPANY OF CAidFflRNIA, Tr~st~ for CHASE MAI'+iEiATTAN MORTGAGE CORPORATION,
                 Beneficiary, which Deed of Truce was recorded i3~ecember 3, 1999 in die Recorder's office, CounCy of San
                 Bernardino, State of C~ifarnia, in Official Records as D~ocaume~ 1999049b319, as the undersigned Holder
                 ~reby substitxues CHASE MANHATTAN MLHtTGAGE CaORPORATtON as Trustee in lieu of die Trustee
                    therein.




                 Property address known as 99b5 MCKiNi,EY ST, RANCHO CUCAMONGA CA,91730-0000




                 C~-IASE MANHATTAN MflRTt,AGE CORPORATION hereby accepts said appointmetu as Trustee under
                                                                                                                           the
                 above Teed of Trust, and as Successor Trustce, and pursuant w the request of said Holder and in
                                                                                                                 accordance
                 wi3h the provisions of said Deed of Trust, does hereby reconvey widwut warranty, to the persons)
                                                                                                                  legally
                 entitt~ Theretq, all the stare nvw field by it wader said Deed of Trust.

                 In witness whereof the undersigned f-IQlder and CHASE MANHATTAN MORTGAGE CORPORATION
                                                                                                                               as
                 Successor Trustee, 13as caased this inc~n~~+.~nt to be executed this March, 27, 2002, each in its respective
                                                                                                                              inreres[.


                 CHASE MANHATTAN MORTGAGE CORPORATION                              CHASE MANHATTAN MORTGAGE
                                                                                   CORPOitATION
                                                                                   Substitute Trustee




                 Courtau,°y Gullette
                 dice Presidem                                                     Courtney
                                                                                   Vice President




               CAs3
               ll/~8




S-a\ 131 ~; =e           ~        <_ ~ ~c+cument:RC 2002.313~6i                                                                                        Page:i of 7
Praii~~~3 ,~,5;~~            ~, ~ ~; ~-t+~ _t~1
nrancn :ttv~,user :~4y i                                             ~.u[rurien~:                                                            ~ia~i~n iu :nrt,~w
         Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 19 of 50 Page ID
                                           #:1643

            ..

                                                                               R~1'~OQ lA aplClil
                                                                                                    ROCtIbY,(,pg~ 4~ $iR
                                                                                                                           B~dJPD
            RECORDING REQUESTED BY                                                                  LARRY WALKER                       23i~
            SECURED BANKERS MORTGAGE CO                                         j̀ '                AudRor/Conholkr — R~erder
                                                                                 t;5,'.,                                               ~
            AMO WHfN RECOf2DED MAIL TO
                                                                                                C Priority Mail
            ERIC 6 GLENDA MURPHY
            9965 MCKiNLEY STREET                                                         ?~4— 0034448                       r,~s: 2   Pages:       1
            RANCHO CUCAMONGA,CA 91730

                                                                                                                                           ,A.BB
                                                                                                                           a Mr
                                                                                                                           PgID
                                                                                                                                       816.80
                                                                                     ---Space above this line for Recorder's Use


                                        SU~STfT(Ii'II~NOF TRUSTFT axd JTJLI. RF.CONVFYANCE

            Whereas        ERIC M. MURPHY and GLENDA C.:~i[_TRi'HY, HUSBAND AND WIFE


             the original Trustor(s) under that certain Deed of Trust recorded on             3/20/2002 in the ot'fice ofthe County Recorder
            of               SAN BERNARDINO             County, California      as Document/Instrumen[ No.              2(102-0138559
            in Book                                      Pages)

            Whereas, the undersigaied, as the present Beneficiary(s)under said Deed of Tract desires to substitute a new Trustee,
            now therefore, the undersigned hereby substitutes himself(themselves)as Trustee under said Deed of Trust and does
            hcnby reconvey without warranty to the person legally entitle thereto alt Estate now held by it under said Deed
            of Trust.

            Dated          Jan-7-04

            SECURED BAViCERS MORTGAGE COMPANY
            Dy: KE\TII\GTON LTD.lI~C., lts GENERAL YA1Z"i'NER




            By:
            Lance A. Tendler            President


           STATE OF CALIFORNIA
           COUNfY OF LOS ANGELES
                 1/7/2004               before me,Gloria Gomel Notary public, personally appeared,                      Lance A. Tendler
           personally Irnown io me (or proved to me on the basis ofsatisfactory evidence) to be the per.Gon whose name is
           subscribed to the wiUun intrumenl and acknowledge to me that the he executed the same in tits authorized capacity,
           and that by his signature on the instrument the person, or eruity upon behalfof which the person acted, executed
           the same.
           WITNESS MY hand and official seal
                                                                                                                       ..~
                                                                                    8                            ~             p
                                                                                    p                 CO~NYI. ~12~5710
            Gloria Gomez                NOTARY        BLIC                          ?~               "~t~        co ir         i




SAN                 pdfMachine - is a pdf writer that produces quality PDF files with ease!
                                                    Get yours now!
            ~~Thank you very much! I can use Acrobat Distiller or the Acrobat PDFWriter but I consider your
                      product a lot easier to use and much preferable to Adobe's" A.Sarras-USA
           Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 20 of 50 Page ID
                                             #:1644
                                         ~,--~  —~l `r~
       :..................... w
   _                                              Ocwen Loan Servicing, LLC                           1661 Worthington Road,Suite 100
                                                           w ww.ocwen.com                                   West Palm Beach, FL 33409
       ~
       ......................                                                                                  Toll Free: 800.746.2936
       O C W E N                                 Helping Homeowners Is What We Do1°

05/02/2018                                                                                                 Account Number: 7140257960




                  Glenda R Murphy                                                                    Property Address: 9965 McKinley St
                                                                                                     Rancho Cucamonga, CA 91730-4600

                                                                                          Requestor Email Address: grcm49@yahoo.com
                                                                                                         Borrower(s): Glenda R Murphy



                                                 MORTGAGE REINSTATEMENT QUOTE
Dear Requestor,

                      7           This letter is in response to a request we received for a reinstatement quote on the above-referenced
                                  account. Please Note: We may refer this mortgage to foreclosure if the account is not reinstated and
       Why We Are                 the payments fall farther behind or if the account is already in foreclosure, we may continue with the
       Sending This               foreclosure proceedings.

          Letter                  See below for a breakdown of the total amount needed to reinstate this mortgage account.


                                      1. The Total Amount Due to Reinstate, listed in the chart below, must be remitted no later than
                                         05/31/2018. If the account is more than 90 days delinquent, certified funds are required.
                                         Please see the following pages of this letter for additional information about submitting funds.
                                      2. If funds are not received by 05/31/2018, additional funds may be required to fully reinstate
                                         the account. If funds are received timely and the account is reinstated, the next regular
                                         payment is due on 06/01/2018.
                    V
       What Needs                                     Description                                          Amount
       To Be Done                 Principal Payment                                                                             3,011.04
                                  Interest Due                                                                                  6,623.66
                                  Escrow Payment                                                                                2,486.81
                                  Suspense Balance                                                                                   .O1-
                                  Total Amount Due to Reinstate                                                               $12,121.50




NMLS # 1852                                                                                                                      REINSTE
This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose.
However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is provided purely for
informational purposes only with regard to our secured lien on the above referenced property. It is not intended as an attempt to
collect a debt from you personally.
                                                                    Page 1 of 3
                                                                                                                                      l
       Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 21 of 50 Page ID
                                         #:1645
  Wi.x~ ~`r~~~sf~r Ou~go~ng Request           C1--~ /'-'►~E'r            ~
Wire Transfer Sender Information
Sender N-me:
GLENDA R MURPHY
Account Pame:                                                                   S,reet AddrF;s;
GLENDA R MURPHY                                                                 9965 MCKINLEY ST
DBA MURPHY FAMILY DAY CARE


City:                                               Star:                       7_ip:                     Count;y;                               Daytime 'h:;r~~:
                                                                                                                                                 9o9-aes-~oea
RANCHO CUCAMONGA                                    CA                          91730-4600                USA
Primary ID Tyne:                                    ID L sues:                  ID Num~er.                           ID I~~ue Da*e:              ID Exp:
Driver's License                                     CA                          N5833684                             08/07/2015                 05/10/2019
Secondar,• ID Type:                                 ID Issuer:                  !D Number:                           ID Issue Da e:              ID Exp;

Commen~3:




Wire T ansfer Information
Request Date:                             Fequest ime:                    cf~eiti~,~e date:                                       '.Hire hype:
05/07/2018                                08:25:47PM Eastern time         05/08/2018                                                Domestic
Debit Account #:                          De~it Accow-:: T~,~pe:          4vailab e balance:                                      Wire:4mount (US dollars;
866176043
                                          BUSINESS CLASSIC                 $12,263.89                                             $12,121.50
Qualifying Account t:                     Qualifying A.o_oun' T~~pe:      source of funds:                                        ~'Vire =ee:
                                                                           Checking                                                $35.00
Currenry ype tc be see.,:                 Exchange rat-:                  -creign ~urren:y a 7o~int.                              kme:irt to Collect (USA):
US Dollars                                 N/A                             N/A                                                     $12,156,50
FX Contr~_t Number:




Reci i~nt Account Inform~tior
Account Piame:
Ocwen Loan Servicing, LLC
Street Ad^ress:                                                                 ~~co~mt Nur:her,
                                                                                 4124823352
                                                                                C' y':                                   State:       ~ p:             Coon± ~:


Text to Re_ipienC
Ocwen Loan #7140257960 Property Address;9965 McKinley St Rancho Cucamonga, CA 91730 Borrower; Glenda R Murphy


Receiv=ng Bank Informatio~~
Bank Nar-:e:
Wells Fargo Bank, National Association
Street Ad~ress:                                                                 sank ABA.;54'J =T ~ode:
1000 LOUISIANA ST, TUNNEL LVL                                                    121000248
                                                                                C y:                                    State:        gip:             Country:
                                                                                 HOUSTON                                 TX           77002-5008        USA
Inten-ned ary Bask t~ aroe:


Street Ad reps:                                                                 n!e!mediar✓Bank;\FA:

                                                                                ~i:y:                                   State:        _~;:             Coun~~,~:


Text to Re:=eiving Ba:k:




'III ~~+r+'''+~'                 'I III                            N15~20-.5 ~^:?~ (11 /16;                                                     Page 1 0?
            Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 22 of'~ ~~50I 'Page  ID
                                                                                         i~~ II~
                                              #:1646

                                                             Ititre Transfer -erms and Conditions
                                                   Fle~se revie°~r the following :'Dire Transfer Terms and Conditions:
  1. Requesting, Chang n~ or Canceling Funds Transfers and :=uteff -i,»es; Rejec- o~i "~~oti~es.
     {a) We will mmple`e funds trans'er rFquest~ only on our normal tusiness days ar,:i only before thz cutoff times we estakiish.
     (b) You car cancel a ion>umer intern_t ei al `ands transfer req~iest for a fuf refunr_i ~,vithin 30 r-.inut~s e` authorize g i~ ,~ notifying us.
      However, we will rot be axle to change or car;cel another tyue of`ands tray fen r~riuest ur:less the rpc ~ienYs ban=: agrees. If the recipient's ;ank declines fo ;a~ ~-el
      or change the furnss tan~`er request, you w i! ~e respon_iLle fo-the transfe you ii~itially requested.
     (c) We have the rig i to accept or reiecx year funds trars`er red. gists, and w~ v^ail': n~~tify you, in :»rtfna iby letter or faxj, ve-~ally tin pe son or by phone) cr
      electronically if yo_r funds transfer s ejzcted. These no_~fication methods are clzemed to be ccnimer:=;ally reasonable.
    (d) All wire transfer requ s;s go througf• an irrt~mal revier.. G~nng this revfcf~: ~~e r,ay subtrac±f!.nd~ from your e~CCU~'t o~ place. U hold er! year accour~ . `:ve !;'ay
      need o contact you to ver =y irforma er about your ~vir= U~~n>`2r request, =.~?~,~ci~ ;n some cases n~ay rexult in pro~e~=ing ~Ielays. Once ~n~F ha✓e released h~ ~.v
      transfer, the recipi~nt=~ wank may defy creel t c the reci~~cr; du_ to their e.~~n internal re~~iew ?ro-e~~cs.
  2. Identifying Numbei.
      We or any other bank involved in the `undo irnsfer ~Nill complete your funs~ transfer request ~~s ng t~•~e account r~n-,b~r or bark iderti~i~atio-; num5er ;o~.~
      p~ovice, even if th= n:ui~bers do not match t~ F redp ent` or bar.Ks name. {' yUJ jl~ovided us a i~~~ o~~pct account nui~giber for the redpiert cr an incorrect rout~n~
     or ~dc^tificati~~n n~m6e~ for the recip ant', bank, you coo d to e the arnoun of the ±ransfer,
  3. Fo~eig Exchange-rans~er.
     You may request i to send [he `and = rr3nsfer in either ~.5- cioila~s or forei=n cusrer,cy. If you r~~ques a funds trar:ster ~r~ a foreign currency, you au±hor %e its t::~
      deduct the amour:..from j-cur ao_our= at the exchange rte ,~;e offer at :hat in:.e. Tf-:z exchang= rate we use may i d~cf~ a spread, cc r:~rr~si~,n, or other =opts 'hat
      we, our affiliates e~ our e<<yndors may ?ciir o~ charge it providing foreign cu-rency to you. The ew~har:ne rate ~,vill ~_ary cicpending on the `ype cf transact on ~e~n~
     conducted; tl, :e do~~ar an~:~~nt, the ryp? of .ur r2ncy, the ~+aie an d time of flee tra~,saction, and v he her *he transac iun is a debit cr cr_d+t. T!~e exchange a:e yo ;
      pay for the same currency may not b~~ the same acrrss di-fe~cni ;products a d s~~r~.ices ern:: wile be less `avorable t`.ar: thc~ exchange rate for instiiu'ions that is
      usually quoted in ie neayspaper er a ~lii~e senrces.
      If the funds are re` :rued or payment cannot be made fo= any re~~son, we w i~ not he liable for none t~~n the amo~~rr c`the trans`er f o;;r e:~.change rate at the
     time of the re`und, less d~arges taker by acv ether bank ~~vo;ved in the trai-s`er. L` ~~rou cancel -ncl c causes a loss or cos[ to us, we may su btract funds fr~rn Ye n
     account to covert`:esr Iess~s. If your r:itia': request s rc`~.imed, canceled or har-.;ec, your noµ faros transfer recue~t ~~d it be subject e our exchange rate in e;` ~ct
     when you initiate _. i* the ~,roire transfer s iio in the curr_ncy of ;ire recipier 's acr_ount the roc:dent's bank or aric nor processing ba k may reject the tra!;~fer o
     conve- it to a diff~ gent ~ urgency at their exchange rate ~-:c m<<~a subtract acaitienai `ees.
  4. Payme i Route.
     We m~:y use any finds tra~;fer sysCe~ ~~.e be'ieve reaso^:abEe to complete your req;,est regarrless of any instruc' ons you might give us. !r we also are the
     re=ipient's ba:^:k, ~~ ma,; crmplete yc~r request wing ar, i!i e-nai. transfer.` o;~ are :' PSpOfl5ll7lE f0Y dI.I ers, indudi g o:_ir fees and am fee_ d,    ,arged by o :per fug-~ds
     transf~•r systems c- banFs involved in he trnsfer.
  5. Funds -ransfer Sy_em Rules and Lav4s.
     The use of this sec✓ice is suojec,to alp applicable U,S, feceral end state laws; regulations, rules -:n~ ~~~ire transfer ar-angem~nts, If you mike j consumer
     i nternational funds tray:.sfz=, it is also subje.t to addi ion~l ~eceral laws and eguiatia~is. All of -:cur 1'ui~ds transfers ~7iu5t =omply wft~~ J.~. la~~,~ , indudi~7~ tl~e
     regulations and eco:^omi; sanctions Fdm ni~tered by the L-.S. Tra~sury Dep-rtm~n,`s Offlce of =oreiQr: asset Control ar~d other applic;:big la~.~~.
  6. Inclem; ification.
     You w l indemnify us for ail claims, e :acns~ s, liabilities, and lo; ~~, lindudin r~cssen~ble IegUl Tees) if a third parry niake> > deem against ~~s f:~r any of our acro~u or
     service in this Ag ~en~err: unless they pro~re gross negli. enc~ ur willful i7~i~~ar~duct You understand tYis section ..;ill cur:~i"e even if you d~ z your account o~ U ns
     Agree;-~e.nt is termnaed.
  7. Failure to Perform.
     We vdii rat oe liab e for the failure or ~el~y of any funds rr~nsfer or for =aliir:g to ricct other oh igatl~r; in this Agr^ement because o~ ci-;.um> ances or causes
     beyo~•d our cont~oi; i~ du ng go~;er n ~e ~iai, legal or reg~ atory restrictions or prohibitions, natural c i~asters, 2qu ~n~ent or system Failure, labor dispute<, ,-van or
     riots.

  ey signing below yon acknowledge that you have read Fnd agree to the terms and conditions above and that the wire transfer nforma#ion in the=_
  docume~~t, including all bank numbers and account numbers, is accurate: and you authori~~ u~ to send this v°ire on year behalf,

  Recipient Bank's IdEntifier                     121000248                                  Recipients A~caunt Number: 4124823352

  Sender's Signature:                                                                                                                   dace:     L'S --' ~`~% r


     Branch / Deparvment lnformaton
     Initiated by: ALFONSO GARCIA / Z237940                           ~iit;,~t ng Branch: Falcon Ridge - 7440Epr;~riz; 909-463-9564                Req_e_t?err:e~ 0825:47PM
     Wire-ransfer:      ❑A.pp~cved          ❑Dedi=~:Fd              A.pp c~:red/Dedir•:eJ by'~ irt):
     Appruved/Decline) ~~y (~igriature                                                                                                                e P.

     Decline Reason:                                                                                        Comrrie,~~Cs:
     Approving Manag_r ;n~•ire ameun ever :in~.i
     Method of Appro~jl l~[.ach required ;uppor[ing docum~~i;al~enl ❑ Pho e ~a~! ❑Email ❑Wither (explai
     Wire Tracking lr:.-ormation
     FX Contract Nurr~,ter f` aFplicablej                                                              Contac !D Nu~r:ben 374389873390001
    Transaction Reference f~uriber(TRN ; f available




'III ~~,~~~                     'I III                                         N15220-5 V`: i,a ;11'16)                                                           Page 2 e'
Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 23 of 50 Page ID
                                  #:1647




                               W
                              a
                              z
                              u
                           ;
                           ~
                           ~
                                                       L~ep~si i ~asi~ gr
                            W                           ;t most Chase ih~kL
                                                  'rift Iii;3~~             R~!'9s,
                                                                Q~ °jGli~' C~E
                                                                              eC~~ Cat'!
                           Q                     be ~,rinted on yE
                                                                        ~ur receipt°

                           2
                           u                           ~"y ?ransac#inn
                                                                       au~saary
                                  ?F F#aF+.ii$~'r
                                                    #lF~~FjHF*iF~#i
                                                                   F~1   FiF3F'7FiHFiHHF
                                                                                        3k~   lF~IFiF$iFiF$'1
                                                                                                             HF#   x
                                                 _ i      „{n
                          ~
                                                   ~u~uer .r
                                                           r ~~ ~ _r~;
                                                                                ...                      ~_~.-.
                                                a Der,~ ~,
                                                                                                $~4 ~~;~.OQ

                          Q    ~:_ ,gib i e ~a ~
                                                 ar~-e
                                                                                                   `'63."og
                          u
                        i                  ;.
                                                          ~..       . ., ,.           .,_   ,..,. __ .


                                           at              ~-, _:
                                                       i-801?-935-'535
                       T
                                 '_nbe                 _, Equai F~, _ ~~
                                                         keep vru~        ,, ~r
                                                                       °..
                      u
                                                ~ 05f0e/ZQ18
                           ~L'Bu I C~riy

                     ,~ Ti-;~.nN~ yr
                                     u
                     ~r Cashbox: #1- Rifansa
                                       1
                      W
                     a
Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 24 of 50 Page ID
                                  #:1648
                                                                                 ,U,:~~~~~~~ n~ umc~ai neco►ds, Gonnry of San Bernardino                                    11_1151?.~0~
                                                                                     ~!4
                                                                                      ; '~           u. sa~woy        9GYAA        ~`~~                                        " "."' nM
                                                                                                                                                                               U~a~    '"
                                                                                                     .  ~1 4'G 7:     7141'-A..P

                                                                                 ;~~,.~.~:~x••.      nu~,nuu~u~~uunar — neeur~~r
  ?•?cr)I'Clliiti i'E'CjUb` ~(. ~ ~~y:
 c;MAC nnnr~~ra, G ~„off,,~~ ~ ; r;;~.                                                    4~ ~       '~ ~iI+~i'i~)~ ~~II

 ~ n/hnn ~~~rn rr~c;r!        .mots '~~. . -~-, . .
                                                                                 i~oc#: ~ 2004 — 0923421                                    Y~t~es: ~                        ~~~,e~: ~+,.
 ~ .I.IIf@Ill i I la`.i~Qf:                                                                                                                                                                ~'.
                                                                                                                                            Fees                                      ~•
                                                                                                            ~ ~ ~~'~~~~ ~ A~~                                                                    .
  n. ,                                                                                                                                                                      ~i
  u i s .~l1 v :mot VNi! L ~tUi-1U
  ~;~~~~ i ~c ~ c:~ ~cnt                 ~ ~~i ~:3s
                                   ic,~, ;r~                                                                                                P ther
                                                                                                      I    I~ ~~II~I~~I                      A IG                             ~




                                                                                                                         1~~fl l i li lil l~lil i~111~i111(il,~!il ~ilIlliltlillll'
                                               SUCia`fl"►U'i10~! OF TRUSTEE
 Gis~1AC A~IORTGAGF ~t RPQRA`Il0l~I ~:065~}79~1~?0 "fv1URPHl"' Lender ID:1002511694169513 San Bernardino. California PIF:
 11;3d/2004
 MFRF t~: l0oo3~5n ~ 1s7.~!.~)n~ VRUi~: ~I~888-619-63~i~

 `NHEREr~S. the in d rsigned is the presenf Beneficiary under the Deed of Trust described below as follows:
    Original 1rustor : ,I_Ei~l[~A r: f~41.)RPH~r ~~m r~ic n~~. rviURPI-IY Qriginal Beneficiary: MORTGAGE ELECiP,O~lIC
 RI~GI~I~I~/~~IION Y , i~A~1S, INC., ("MLF2S") DaiecL i 'ii2G!2003 Recorded: 12110/2003 as Instrument No.:
 ?_003-091?_888 in t County of San Bernardino and State of California.

 ~N~ WH~RE/~S , th ' ~~ndersigned desires to :s~~bstitute a different Trustee for the purpose
                                                                                              of reconveying said Deed
 of -i~RUS~I;NOV1! . H :;~[=FORE the undersigned i~~reby substitutes Mortgage Electronic Registration
                                                                                                       Systems. Inc.
 ( "f4-1FI~S"j as Trus' under said Deed of Trust.


 C.)n December 10t .
 ~~~iortgage `lectron c                               Systems, Inc. ;°IviFRS")




 Janice Burt. Assts a t Secretary


 STATE OF Iowa
 CUUNTI' OF Blac                    'awk

On December 10t       OU4, before me, M. CLARK: a Notary Public in and for Biack Hawk in the State of Iowa,
personally appear d Janice Burt, Assistant Secretary, personally known to me (or proved
                                                                                           to me on the hasis of
satisfactory evide    ) to be the persons) whose names) is/are subscribed to the within instrument and
acknowledged to e ~t        he/she/they executed the same in his/her/their authorized capacity, and that by
his/her/their signa ~r n the instrument the person(s); or the entity upon behalf of which the
                                                                                               persons) acted,
execuf~i the ink        nt.

   IT~IE$S my/hahp ~nc~ official seal,



Notary E;cpires: 0 1 12007 #728505                                        ,
                                                                                                           ~~;            (This area for notarial seal)
Prepared By: Nor ' ' ck, GMAC MORTGAG[ CUP.PORATION 3451 HAMMOND AVENUE,
                                                                         PO BOX 780, WATERLOO, IA
50704-0780 319-23 5 00




                                   9:14:36 PM' GMACAIGMACO(100000000000000381270' CASAN R' 0654792440 CASTATE TRUST SU8'NCB'NCBGMAC'
           Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 25 of 50 Page ID
                                             #:1649




                                                                                                                                                    ~~




                                                                                                                                   ,
                                                                                                                                   .
                                                                                                                                  ,s
                                                                                                                                       ~     ~
                                                                          ,.        ,-




                                                                                         .~             ,,                   ~              ~
                                                                                                                                 ,~.




           ,,,~       t   ~.-_           ~   ~   f ~.
                            -<,'
                      i   .
           1 '''. k̀
                      i
               ,~.-         `~ _         H~                  i    ~      ~;
                      ~   .~.r~ _._ __~c _
                                                                        ~-          ~                         ~2                 ~~
      ~~                   l 6     .~'
      4
               ~%


               ne
               ~~
~~~        ~

               .
               !.~



               2i
                ~~

                                                                                                    "
                                                                                                    ~    ^~            A~,             p/
                                                                               P@CC 1'0'ZLYl7E7~±T ~%              y   / ~ a 8. Pd FF` E!~   ~ ..

                                                        rLr~.~~p~s T:~~z~ ~OIZ~
                                                              ~
                      Case 5:19-cv-00636-JGB-SP Document 67-8 ,~~        _
                                                                Filed 08/20/19 - Page 26 of 50 Page ID
                                                        #:1650
                                                                                                                        ~-


                                                                                                         - ,~
                                                      ,_                                                                 ~"    -                       ~:      _'
          ~~t                                                                                                                                            .~ ~.
           ,.
                                                                                                                         ~'~ ~                               ~~~
         .d .,_..'.
                                                                                                                        ~~        ,,~ ~ ~   c resaonclence~acc~ien.com
          ;,3.;5:5
                                                                                                                         _ 1 ~ _            ''




                                                                                                                                            ~~                   y
         ,_a                                                             y                                                                                  a~
                                                                         ~T                                                                                          ~

          a~'
                                                                                                                             l•

          G~


                                                                                                                             ~
                                                                                                                             ~ '
                                                                                                                                                                         V
      ~"pkJS




                                                                                                                                                                         ~,
                                                                                                                                        ~       P
                                                                                                                                         :~~'
                                                                                                                                            , ;




     Folders




                                                                                  -                     ~,• ~,   _,
                                                                      ~b                        <>_
                                         be           tf ;' cc p~,~~. Inc                        ` ~s   rove b    -.-
                                                                   :S Pi,E        ..

                                                                                                                 .,.
                                                              ~ ,._;ate



                                                                ~ :
                                                                -...,a   ~-~
                                                                          . _..        _ - ..




                                                                                                                                                    ~3

hops:/lmali.ya~~n ~.,._.     y-,,i ~, -_ ac   —~,~`
             Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 27 of 50 Page ID
                                               #:1651                               ~~.
                                                                                        ~.
                                                                                         °a
                                                                                  _.     y ;,




.~
 '...




~




                                                                                  ~~~    `,~




        t,




                                                                                 ~_:.

                                                                                 ~~
     Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 28 of 50 Page ID
                                       #:1652
~"


                                                                            ..-
                                                                                  ~~~n~~ _.




                           __
                                                               ,_   _ _— __~
                                                                           r.


                                                                          _;. ~~~~ ~~°~~533
Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 29 of 50 Page ID
                                  #:1653




                                                                                                       '
                                                                                                       a .~

                                                                  -             _     _~~10




                                                                                         ~.~         ,y ~'




                                                                  ^~ ': ,. .




                                                                                        . ~ .'~~

                                                                      R



                                                      _   _   _            :.                  r      ~5'e~~~.vii




                                                                                                     ~~~'~~17712
                                                                                     ~~,..~„
                                                                                         ~ ~~
                                                                                          ~ -5


                                                                                                   ~#~' ~.991.71 *'`



                                                                                    " ~ ~i~




                                                                                                             a,
                                  '- ,I
                                    '~
                                           {
                      _"_                        .
                            -         f:




                                                                                                                  ~~

                                                 i
Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 30 of 50 Page ID
                                  #:1654




                                                                  4




                                                                  /~
          Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 31 of 50 Page ID
                                            #:1655
~. -               ~                ~                                                                                                          ~~ ~ ~~                  $1,608.99



                                                                                                                                             $1,.~,~~.4~~               $1,358.99

~.             _                                                                                                                              —~` ~ ~`                      $0.97

r_,.__ _ _                       _._-
~~v« ~ ~. <             ~_               ~                                                                                                     $~ ~~~,~~~                 $156.61


      ., -                                                                                                                                     —~°     :`:+`                $0.97


                                                                                                                                                           _               X26.97

l-'        -            -                                                                                      _                              —$~: ~ ~~                     $1.97


                                                                                                                                             —$1,~' ~'~'                  X201.97


                                                                                                                                                     `",o~~`'            X2,041.97


                                                                                                                                                        ~;~'            $2,039.97
                                                                                                                                                        ._
                                                                                                                                                                ._,~_
~~•,~ _                                                                                             -                                    ~$2,~~~et3~                    '$2,030.47
      J
                                                                                                                                         ~_T _ _ _.~ _,~~`
--_ ~ .        _             -
~~                                                                                                      _.. _ ._._ ..        Y                  —6~F~~,f~~^                 $0.47


                                                                            -                                                 r                  ~;~~.~~                   X22.47

                                                                     _. .               _                          .,.                   ,~ /—$2~~~~.QG~                     X0.47
                                                                                                                                                  ~..
                                                                                                                                        ~ _,~~-

                                                    ~ _                                                                     ,r                $1,~~ ~.~~                 X2.030.47

                                                               .,.-':

          _~~          __r_.                               _            ~       _   _       _. __                       _   ---        -__                                        _
                                                                     .~. .                              , __        .,~     ,r

                                        -s, „ - _   _ .~ __~~,.~,. ~-
                                            .,_                     -                                                                             ~~O.OQ                    $20.4.
                                                                                                                              ~r
  ~r__         _             __ ..                        ,_     ~                                                 __       _ s ,..                                              _
                                        ~. -                                                                                                                                  -
                                                                                                                                  ..     TJ J                                     5
                Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 32 of 50 Page ID
                                                  #:1656

     ':
      'also .

       ~~

     ~~~~:




                      Y ~         ~
                      -:-         1      _ _                                 ~ r disc~p~~~
                                                                        ~~   ~=r~pf to ~~y~~~~E ~ debt.




~:
             Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 33 of 50 Page ID
                                               #:1657

~-




     ~c~:_          --
     sz~ _




                                                                             ~~
Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 34 of 50 Page ID
                                  #:1658
       Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 35 of 50 Page ID
                                         #:1659




                                                                    ~/ '~--
:~~w
                                                                                      ,~,
         Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 36 of 50 Page ID
                                           #:1660




F~~.:=




                                                                     ~~
                              ___. . -:
Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 37 of 50 Page ID
                                  #:1661
Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 38 of 50 Page ID
                                  #:1662




                                                                       y ~'
                                                                      n"




                                                               ~`~
                                                                ~;:




                                                                              ~~
Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 39 of 50 Page ID
                                  #:1663
              Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 40 of 50 Page ID
                                                #:1664




                                                                         - - =~„         ;,+
                    __
                                                                            .-;
                                                                             , ,~~
                                                                                s ,,~m    ,,d
                                                                                           v.  ;..~bf.




about: _ ,-
                                                                                                         1/2
Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 41 of 50 Page ID
                                  #:1665
        Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 42 of 50 Page ID
                                          #:1666
                           1




                                                                _
                                                                    ..    ~~''1 -   ,,. b~i~, ~

                                                                           ~.         ~':~
                                                                         '~ ~'       ~            ~~    ~,




                                                                                                  /~~
~~:.,

                                                                                                             9/2
               Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 43 of 50 Page ID
                                                 #:1667




                                                                                                                                   ~~
                                                                                                  ,~~-~'-~
                                                                                            ,~T


                                                                                                    ~ ~l~r`,..-
                                                                                 0




                                                                                       r'           ~J




                                                                   S~       __




~-:., -: —
                                                                                                                  91_p~,,~
                                                                                 mss—
      ~p —~•                                                                     .~F< _. ,~~~~
      6 !.                                                                           9P7 Y'~^.a                   ~aL~




                                                                        ~   _
                                                                  \,




                                                                                        P',~ h, ~p~ :i•1~
                                                                                       ems e e~ ~ x @9




                                                                                                                         P~elc~e
                                                                                                                    t    ~an




                                                                  7~(
                         Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 44 of 50 Page ID
                                                           #:1668

             _ _.
   ~

~. ~
   i
   f
                    _:
   f
   k




       i
       ,̀

       i




        ~:
                                                                                          -           ,._, ~-
                                                                             ,-                 tp ~aisit, =,.use review its website
                                                  -                               .   _       - . {ar4 ~a ~,t rovide) any products,
            ~E
                                                                                                  ~,
                                                                                                                ~l




                                                                                                       r ~~~
                                                                                                       \
                                                                                                       ~
           Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 45 of 50 Page ID ~~                   9

                                             #:1669

                                                                                                    r,jv_a
                                                                                                     ~~




                                                                                 a_           9jj




                                                                          ~i.

                                                                        '^ ~
                                                                           p           -_
       ,
       r
                                                                                (
                                                                                ( ~    ~~ /~~~
~~~


                                                                                a.


                                                                         "Ss'~i4~G~:~ .~.



                                                                           .z¢~~'




_.~-
                                                                                         j~
                                                                                      ~ i;




                                                                                 yoL~ c~uY Fo visit Please re    W f-0
                                                                          4     t es,obi n~''~`z nd~    sn't




                                                                                      ~~~
    Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 46 of 50 Page ID
                                      #:1670




-
                                                                 _ ,.-~ risi?.
                                  `r                                           i=.:._s_ ,~. ;~,~v its webslte
                              .                         ~       ,. _ .:. `a,,c c ~_r,~~~~a~,,;de) any products,
                                  ae                                                   ~, ,,
                                  ~.~ _                             _ '~u==
                                                                                    r
                                                                                        `~




                                                                     ~~
Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 47 of 50 Page ID
                                  #:1671
             Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 48 of 50 Page ID
                        RECORDlNC RF.QUL~S7'        #:1672
                       FIDBL                 ED BY:
                                    ITY NATIQNAL
                                                        '1'ITLE 11~                 6
                                                                                                                                            .,-~
                      When s~ecor8etl, sash to:                                                                                             ~~
                                                                     $              7 GIMS
                      LANG BEACH BANK,F.3.B.                         8PCAR
                                                                                                                              X23835
                                                                                    8 NO FCE
                      X72 TOWN AND COUNTRY ROAD                                                                              RDgp II i T~
                      ORANC~B, CA 92b68                              4 LNNT                                                  ~             ~
                                                                                    BST
                                                                                                                             ~II~D
                     IRAN NO.0102312-606                             B SVY                                                   }L J t4~G'RZUlI

                                                                     6
                                                                                                                             ►1.7/1.994
                                                                         oTr                                         ~: ~o:oo:~
                                                                                                                 i - - --~

                                                                  DEED OF TRUS'

                                                                                                               .;`
                       THIS DEED OF TRUST(°SCC13I1~ ~18LIR37JOIi~°~ gS
                                                             ~G QIl OCtObGT I   s      199jF                                                       . The tntator is
                         BRIO M MURPHY aad C~LBNDA C MURPHY,
                                                            HUSBAND AND WIF~AS JO] VT TBl~1ANT3


                ("Borrowar"). Thy trustee is           LONG BEACH BANK,F.S.$.

               ("Trustee"). The beneficiary is         LONG BEACH BANK, F.S.B.
                which ie organized and existing under the laws of the United
                                                                             States of America                                                         and whose
               "address is     972 TOWN AND COUNTRY ROAD ORANGE,CA 92668

                    One~fiundrad Tarenty Thous~d and no/lOQ--_~_.._------_........_.----                                       owe header the p~ricipal sn:n.of
                                                                                                           ---•
.t: ~~,. _         This debt is evidenced by Borrower's note dated the                                  ~Do1L            (LJ.S.3            120,0 .00           ).
                                                                                 saw date as this ~~~uity                          (nNOtCr~. which: provides for
                   mo~h~j► payments, with the frill debt, if not paid eazlier~
                                                                               duo end payable on ~ovGt;                 r i         ?A24
               ",.,This Scauity Instrument secures to Leader: (a~ the rePa1'ment
                                                                                    of the debt evid       b'Y            Nota~ with iatecest, aad all nen~vals,
                   exttea~gions and modifxcatlons of the Note: (b) the payment
                                                                                    of all other sums, ,                 rest, advanced under paragraph 7 to
                  protax the security of this Socurity Insaument; and (c)
                                                                                the performance of Bowe                  covenants and agroema~ts ~mder this
                   Saurity Instrument and the Nou. For this purpose, Borrower irrevocably
                                                                                                 grants m d a            ,ys to Trustee, in trust, with power of
                   sale, the following descrlbod property located in              SAN BERNARDINO'                                           County, Csl3Pomia:
                       LOT 18 OF TRACT NO.9035 IN THE CITY OF RANC
                                                                                    HO CUCAMONa ` AS                      t MAP Y~CORDED IN
                       HOOK 129 PAGES 87 THROUtiH 89 INCLUSIVE OP MAPS
                                                                                          , IN THA O Cab                 'TI3B COUNT---
                       RBCOItDBR OF SAID COUNTY.




                                                                                                         ~:~



                which hes the addstss of 9965 MCKINLEY STREET                                     ;;
                                                                                             RANCHO CL                                                [sne~, c~yl,
                Califioraia    91730
                CAL~ORNIA-6ingls Family.FNMAlFHLMC UNIFORM [Z;a ~] ("                          Y ~")~
                                                                                                        E'
                                te+oa~.oNS~U~~IT
                      -6HiCAI
                                                   ~neM
                                                   Ar


                                                                                                                                     1
                VMP MpgTGAOE FORMS -180821.7281
                                                     Initldc
                  ~°~' a"w°                                                                              ,
                                                           GGh~                                          ',                                ~~           ~~~

                                                                                                        ~~
                          ~ \
Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 49 of 50 Page ID
                                  #:1673
                                                                                                    Loan No.010212-606


                                                                                                           y4'4~3&38
                                    ADJUSTABLE RATE
                                                  (LIBOR Index -Rate Caps)


         THIS ADNSTABLE RgTE RIDg.R is made this                   5th                         of              Uctober       ,
    1994          ,and is incorporated into and shall be deemed to amend a                     nt the Mortgage, Daft of Trust
    or Security Deed (the "Security Instrument") of the same date given by                     ned (tlte "Borrowor") to secure
    Borrower's Adjustable Rate Note (the "Note")to
                                            LONG BEACH BANK,F.S.B.
   (the"Lender"} of the same date and covering the Property described in the S                        and located at:
                                   9965 MCKINLEY STREET
                                   RANCHO CUCAMONGA,
                                          [PmPertY Address]
                                                                                                              r
             THE NOTE CONTAINS PROVISIONS ALLOWING FOR i                                      THE INTEREST RATS
             AND THE MONTHLY PAYMENT. THE NOTE LIMITS                                         T THE BQRROWER'i~
             INTEREST RATE CAN CHANGE AT ANY ONE TIME                                         IAXIMUM RATE TFI~
             BORROWER MUST PAY.

        ADDITIONAL COVENANTS. In addition to the covenants and                               made in the Security Instrument,
     Borrower and Lender further covenant and agrce as follows:

     A.IlVTEREST RATE AND MONTHLY PAYMENT CHANGES
     The Note provides for an initial interest rate of     6.990                       ~O.'~'he Note provides for changes in the
     intenst rate end the monthly payments,    as follows:

     4.IIV'TE~,tEST RATE AND MONTHLY PAYMENT CAANGES
       (A)Change Dates                                                                                            1995 ,and on
         The interest rate I will pay may change on the first day of                                                 date."
                                                                                                 is callod a "Change
     that day every sixth month thereafter. Each date oa which my interest rate j

         B)The Index
                                                                                     m an     x. T'he "Index" is the average of
         Beginning with the first Change Date, my interest rate will be baser
                                                                                     ie Lon    market("LIBOR"), as published
     interbank offered rates for six-month U.S. dollaz-denominated deposits u
                                                                                     e date 5 days before each Change Date is
     in The Wadi Street Journal. The most recent Index figure available as oP
     called the "C~rrent Index."
          If the Index is no longer available, the Nate Holder will choose           new ' dex that is based upon .comparable
      information. The Note Holder will give me notice of this choice.

        (C7 Calculadon of Chang                                                       ~ y~g               Three and One
         Before each Change Date, the Note Holder will calculate my new in1                   500            96)to the Current
                                                             percentage point(sy             3
      Half
                                     then  round  the result of this addition to          t one-eighth of one percentage point
      Index. The Nou Holder will
                            the limits stated in Seaton  4{D) below, this round       wun will be my new interest late tmtil the
     (0.12596). Subject to
      next Change  Date.
                                                                                     yment at would be suffici~t 'to repay the
          The Note Holder will then determine the amount of the monthly
                                                                          in full    the M tutity Date at my new interest rate in
      unpaid principal that I am expected to owe at the Change Date                        t of my monthly payment.
                                                   this calculatio n will be the n
      substantially equal payments. The rosult of
                                   RIDER -LIBOR INDEX -Single Family
       MULTISTATE AD.IUSTABLE RATE
       Except(FL)
                                                                   Papa 1 of 2

           -1958008 isaos~                         ELECTRONIC LASER F00.M5,   iNc.                                  irodd.: ~'"'~ '~
Case 5:19-cv-00636-JGB-SP Document 67-8 Filed 08/20/19 Page 50 of 50 Page ID
                                  #:1674
                                                                                                      Loan




                                     ADJUSTABLE RATE
                                                  (I.1BOR Index - Rete Caps)


          THIS ADNSTABLE RATE RIDER is made ties                   5th                           of            October       ,
     1994          ~ and is iaaorporatod into and shall be deemed W amead a                      at the Mortgage. Dxd of Treat
     or Security Dud (the "Security Instrumaat") of the same date given by                       pC~ (tilE "BOTIOWli")';:t0 SOCIIfC
     Borrawer'e Adjustable Rye Note (the "Note")to
                                              LONG BEACH BANK,F.S.B.
    (the"Linder')of the same date and covering the property described in the S                          and located at:
                                       9965 MCI~ILEY 3TgEET
                                       RANCHO CUCAMONGA,
                                              (~o~ny nad~,s]
                 THE NOTE CONTAINS PROVISIONS ALLOWING FOR ~                                   I THE INTEREST RA'T~
                 AND THE MONTHLY PAYMENT. THE NOTE LIMITS                                      ~t TM~ sa~ow~•s
                 INTEREST RATE CAN CNANOE AT ANY ONE TIME                                      eswawM ~u►~ ~
                 BORROWER MUST PAY.

        ADDITIONAL COVENANTS. Ia addition to the covenants aad                                 made in the Security Instrument,
     Borrower and Lender fiuther covenaat aad agree as follows:

     A.IIV'fERE31'BATE AND MONTHLY PAYMENT CHANGES
     The Note provides for as initial interest rate of    6.990                        96.7~he Note provides for c~angea in tho
     interest rate and the monthly payments,  as follows:

     4.IIV'1'EREST RATE AND MQNTHLY PAYII~NT CgANGES
        (A} Change Ihtes
                                                                                     ,ytay                          1995 ,aid on
          The tateteat rate I will pay rosy change on the first day of
      that day every sixth month thereafter. Each date on which my intemst           Auld       gc is called a "Change ~7ate."

         B)The Index
          Beginning with the first Change Date, my intexest rate will be bases       m as     x. The "Index" is the averaga of
      interbank offered rates for six-month U.S. dollar-denominated deposits v       ~e        market ("LIBOR"), as gubliahcd
      in The Wall Street lournai. The most recent Index figure available as of       e date 5 days before each Charge Date is
      called the "G~tiieIIt Index."
          If tfle Index is no longer available, the Note Holder will choose          new index that is based upon comparable
      information. The Note Holder will give me notice of this choice.

          (C~ Calculatlon of Cbauges                                                                         'Tbrce wed One
           Before each Change Dau,the 1~Iou Holder will catcnlate my new inl           rase y adding
                                                                                               3500              96) to'the Cutnat
       Half                                                  P~~~B~ P~~($)
                                                                                            t one -eighth of one  percentage perm
       Index. The Note Holder will then round the result of this addition w
                                                                                             will be my new interest fate until the
      (Q.12596). Subject W the limits stated in Secxion 4{~)below, this round
       next Change Date.                                                                        at would be sufficient to rspay t!~
           The Note Holder will then determine the amount of the monthly               gent
                                                                                     the         'ty Date at my new interest rate is
       unpaid principal tt►atIam expected w one at the Change Date in full
                                                                                              t of my nwnthly paymant•
        substaatiallY equal Payments. The result of this calculation will be the n
                                                             Family
       MULTISTATE ADJUSTABLE RATE R~ER • IIBOR INDEX -Single
       Except (FL!
                                                                 P~ 1 of Z

                                                   ~noN~c use FonMs. iNt. -                                            ardor: ~`-r    '~
        ~-1958005 lssosf
            TM




                                                                                                        S    ~                  ^~
